1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                   ***
9    UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00193-LRH-CWH
                                          Plaintiff,
10                                                   ORDER
            v.
11

12   DONALD S. TOOMER,

13                                     Defendant.

14

15          Before this Court is the Order of U.S. Magistrate Judge C. W. Hoffmann, Jr. (ECF

16   No. 59) entered on August 6, 2018, denying defendant’s Motion for Production of

17   Limited Federal Agent Grand Jury Testimony (ECF No. 28) entered on February 5,

18   2018. On August 21, 2018, defendant filed his Objections to Judge Hoffman’s Order

19   Denying the Production of Limited Federal Agent Grand Jury Testimony (ECF No. 65)

20   and on September 26, 2018, the government filed its Response in Opposition to

21   Defendant Toomer’s Objections (ECF No. 68).

22          The action was referred to the Magistrate Judge pursuant to 28 U.S.C.

23   § 636(b)(1)(A) and Local Rule IB 1-3 of the Rules of Practice of the United States

24   District Court for the District of Nevada.

25          The Court has considered defendant’s objections, the response of the

26   government, and the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule IB 3-1. The Court

28   finds that the Magistrate Judge’s ruling is neither clearly erroneous nor contrary to law,
                                                    1
1    and determines that the Magistrate Judge’s Order denying production of limited Grand

2    Jury testimony (ECF No. 59) entered on August 6, 2018, should be affirmed.

3          IT IS THEREFORE ORDERED that the Magistrate Judge’s Order (ECF No. 59)

4    entered on August 6, 2018, is adopted and accepted, and defendant’s Motion for the

5    Production of Limited Federal Agent Grand Jury Testimony (ECF No. 28) is DENIED.

6          The court finds no need for an oral argument on this motion and, therefore, IT IS

7    FURTHER ORDERED that defendant’s request for oral argument is DENIED.

8

9          IT IS SO ORDERED.

10         DATED this 16th day of November, 2018.

11

12                                                  LARRY R. HICKS
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                2
